Citation Nr: 1311826	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include rotator cuff strain.

2.  Entitlement to service connection for a bilateral elbow disability, to include medial epicondylitis.

3.  Entitlement to service connection for corns, bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) with this determination in January 2008, and timely perfected her appeal in March 2009.  

On the March 2009 VA Form 9, the Veteran indicated that she wished to have a Video Conference hearing.  Accordingly, she was scheduled for a hearing on February 15, 2013, but failed to report for this hearing. Additionally, she provided no explanation for her failure to report to the scheduled hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

As a final introductory matter, it does not appear that the issues of entitlement to service connection for fingers on bilateral hands and bilateral ankle conditions have been addressed by the agency of original jurisdiction (AOJ).  On the January 2008 NOD, the Veteran asserted that she would also like to submit claims for her fingers on both hands and both ankles.  As the AOJ has not yet adjudicated these issues, it is referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral shoulder disability, bilateral elbow disability, and corns on both feet.

The Veteran contends that her bilateral shoulder disability, bilateral elbow disability, and corns on both feet began while she was on active duty.  Specifically, the Veteran stated that she used over the counter medication for the corns on her feet, but they did not go away because her boots rubbed up against them.

VA outpatient treatment records note pain of the shoulder and elbow joints, and a diagnosis of enthesopathy of the elbow.  Additionally, in a September 2008 treatment record, the Veteran reported that she had bilateral elbow and shoulder pains for the past one to two years, when she carried her children or did house work.

The Veteran was afforded a VA examination in December 2007.  The Veteran reported that her bilateral elbow and shoulder conditions existed since November 2005.  She also reported that these conditions were not due to injury or trauma.  Additionally, she reported that the corns on her feet existed since March 2002.  Upon examination, the VA examiner diagnosed the Veteran with bilateral medial epicondylitis, bilateral rotator cuff strain, and hyperkeratosis of toes four and five bilaterally.  However, the examiner failed to give an etiology opinion as to the Veteran's diagnosed bilateral shoulder disability, bilateral elbow disability, and corns on both feet.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's bilateral medial epicondylitis, bilateral rotator cuff strain, and hyperkeratosis of toes four and five bilaterally. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be contacted and asked to identify all medical treatment she has received for her claimed conditions.  Appriopriate steps should be taken to obtain all identified records and the Veteran should be notified if attempts to obtain the identified records are unsuccessful.

2) The RO/AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of her bilateral elbow and shoulder disabilities, to include medial epicondylitis and rotator cuff strain.  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests, including x-rays, should be conducted.

The examiner should address the following:

A. Diagnose all disabilities of the left and right elbow found to be present, to include medial epicondylitis and enthesopathy.  Additionally, the examiner should opine as to whether it is at least as likely as not (at least a 50-50 probability) that any current elbow condition had its onset in service or is related to any in-service disease, event, or injury.

B. Diagnose all disabilities of the left and right shoulder found to be present, to include rotator cuff strain.  Additionally, the examiner should opine as to whether it is at least as likely as not (at least a 50-50 probability) that any current shoulder condition had its onset in service or is related to any in-service disease, event, or injury.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, VA outpatient treatment records, the December 2007 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3) Additionally, schedule the Veteran for a VA examination to assess the nature and etiology of her bilateral foot corns, to include hyperkeratosis.  The claims file and a copy of this remand should be made available to and reviewed by the examiner. The examiner should note in the examination report that the claims folder and the remand have been reviewed.   All necessary tests should be conducted.

The examiner should diagnose all current foot disabilities, to include corns and hyperkeratosis.  Additionally, the examiner should opine as to whether it is at least as likely as not (at least a 50-50 probability) that any current foot condition had its onset in service or is related to any in-service disease, event, or injury. 

In offering this opinion, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, VA outpatient treatment records, the December 2007 VA examination report, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


